Citation Nr: 1519535	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-42 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from November 1982 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In an October 2014 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a February 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

For the reasons expressed below, the Board finds that the appeal must be remanded for further development.

This matter was remanded in October 2014 in order to afford the Veteran a VA medical opinion with respect to the pending claim.  Specifically, the examiner was instructed to provide detailed rationale to support an opinion as to whether the Veteran's diagnosed hypertension was incurred in his military service.

Pursuant to the October 2014 Board Remand, a VA medical opinion was obtained in February 2015.  In his opinion, the examiner determined, "it is less likely as not that the Veteran's hypertension had its onset during active service."  The examiner provided the following rationale:  "[t]he Veteran had his blood pressure measured several times while on active duty.  However, never during that time he was on active duty did he meet the criteria for hypertension.  It was not until 2006 when he met the criteria to be diagnosed with hypertension."

Crucially, in the February 2015 VA medical opinion, the examiner failed to adequately address the multiple in-service readings of elevated blood pressure, which are documented in the Veteran's service treatment records, including the July 2001 STR that indicated a diagnosis of "borderline hypertension."  See the STRs dated January 1991, July 2001, March 2003, and April 2003.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  The Board additionally observes that the examiner failed to address the significance, if any, of the diagnosis of hypertension in February 2006, less than three years after the Veteran's November 2003 active duty discharge.

Critically, there remain questions as to whether the Veteran's current hypertension was incurred during his military service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Another VA opinion is therefore necessary to determine the etiology of the claimed disability.

Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA health care facility since October 2007.  All such available documents should be associated with the claims file.

2. VBA should also arrange for a physician, with appropriate expertise, to review the Veteran's VA claims file, including a copy of this remand, and to provide opinions, with supporting rationale, as to the following:

The examiner should indicate whether it is at least as likely as not (50 percent probability) that the Veteran's diagnosed hypertension had its clinical onset in service or is otherwise related to the Veteran's military service.

In rendering this opinion, the examiner should specifically address elevated blood pressure readings documented during the Veteran's active duty service, including the July 2001 notation of "borderline hypertension."  The examiner should also address the Veteran's competent assertions of continuity of symptomatology dating from his military discharge, to include the significance, if any, of the confirmed diagnosis of hypertension in February 2006.

If an interview with the Veteran and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

